Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christina Huang on August 10, 2021.
The application has been amended as follows:

CLAIMS

1. (Currently Amended) A method for extending a range of a vehicle comprising: receiving, by a processor, a first data, the first data being indicative of a distance of the vehicle from a target destination; 
receiving, by the processor, a second data, the second data being indicative of a level of potential energy of an energy source for a power plant of the vehicle; 
receiving, by the processor, an operating parameter indicative of an estimated future energy usage of the power plant, 
estimating, by the processor, an expected range of the vehicle based on the first data, the second data and the estimated future energy usage of the power plant, and adjusting, by a controller in electrical communication with the power plant, a performance parameter of the power plant to extend an actual range of the vehicle when the estimated expected range is less than the distance of the vehicle from the target destination, 
wherein the first data includes a route a position of the vehicle and the target destination and a road surface roughness of the route; 
wherein the estimated future energy usage of the power plant is at least partially based on a third data, the third data including historical potential energy usage of the vehicle and a weight of a payload of the vehicle, and at least one of historical potential energy usage of other vehicles, current traffic conditions, estimated future traffic conditions, current weather conditions, and future weather conditions.

15. (Currently Amended) A system for extending a range of a vehicle comprising: 
a controller in electrical communication with a power plant of the vehicle; 
an energy source that imparts potential energy into the power plant; and a processor in electrical communication with the controller, the processor configured to: 
receive a first data and a second data, the first data being indicative of a distance of the vehicle from a target destination, and the second data being indicative of a level of potential energy of the energy source for the power plant of the vehicle, 
estimate an expected range of the vehicle based on the first data, the second data and an estimated future energy usage of the power plant, the estimated future energy usage of the power plant based on an operating condition of the vehicle, and 
instruct the controller to adjust a performance parameter of the power plant to extend an actual range of the vehicle when the estimated expected range of the vehicle from the target destination is less than the distance of the vehicle from the target destination indicated by the first data, 
wherein the first data includes a route a position of the vehicle and the target destination and a road surface roughness of the route, 
wherein the estimated future energy usage of the power plant is at least partially based on a third data, the third data including historical potential energy usage of the vehicle and estimated future traffic conditions, and at least one of historical potential energy usage of other vehicles, a weight of a payload of the vehicle, current traffic conditions, current weather conditions, and future weather conditions.

Allowable Subject Matter
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-11, and 13-22 are pending and allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663